Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23, are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 13, 15-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squitieri et al., WO2016/138135 A1 (effective filed date 2/25/15).
  Squitieri et al., disclosed a method of treating neurodegenerative disorders such as ALS (pp. 9, lines 25-26) by administering pridopidine (pp. 20, line 15) or its HCl salt (pp. 12, line 20). Administration is daily and oral (pp. 11, line 31) and the dose is 5mg-40mg (pp. 27, line 26, pp. 12, lines 4-13). The dose may be optimized to avoid adverse side effects and varies according to factors set forth at page 12, line 32 to page 13, line 12, and the subject is a mammal or a patient (human), page 13, line 9.  Squitieri et al., disclosed pridopidine is SIR modulator (pp. 13, lines 17-19) and would lessen or remove symptoms of the disorder (pp. 12, lines 25-30).  See also the entire document. 
The claims cite expected outcomes of the treatment. The expected results are due to inherent property of pridopidine.   Under the US patent practice, inherent property is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23, are rejected under 35 U.S.C. 103(a) as being unpatentable over Squitieri et al., WO2016/138135 A1 (effective filed date 2/25/15), in view of Bassan et al., US 2014/0378508. 
Applicant claims a method of treating ALS by administering pridopidine or its HCl salt. Administration is oral and daily or weekly, twice or three times daily.  The dose is 10mg-90 mg, daily. The subject is human (mammal).  Applicant claims the symptoms of the subject.  The claims are written in terms of inherent properties of pridopidine or expected outcomes of the treatment. Applicant also claims combination therapy of pridopidine with known commercially available ALS drugs, conventional administration thereof and conventional diagnostic methods. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Squitieri et al., disclosed as set forth under anticipatory rejection above. 
Bassan et al., disclosed a method of treating Huntington’s diseases (HD) by administering pridopidine or its HCl salt [0015].  The dose is 20-90 mg daily, “periodically orally”, [0012] and may be given twice or three times daily, [0016], [0083]-[0084] for a total daily dose of 67.5 to 225 mg, [0012]-[0014]. The subjects are patients (human), were screened for symptoms for two weeks prior to treatment, [0115] and evaluated for prognosis during treatment, [0116]-[0308]. See also the entire document.
 Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Squitieri et al., is that applicant claims inherent property of pridopidine, combination therapy and the doses are different.

Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior arts and from the nature of the problem to be solved: 1) applicant wanted to treat ALS with pridopidine and 2) avoid the prior arts.
Squitieri et al., exemplified pridopidine as a SIR modulator, page 13, lines 17-18. It is well-known in the art that treatment of HD is due to modulation of SIR by pridopidine, Geva et al., Hum. Mol. Genetics (2016), vol. 25(18), pp. 395-3987, particularly, pp. 3976, col. 1, ¶2. Therefore, one of ordinary skill, with reasonable expectation of success, would have been motivated to treat ALS with pridopidine at the time the invention was made. The choice of ALS and pridopidine from Squitieri et al., is an obvious modification available for the preference of an artisan. The invention is a selective combination of prior arts done in a manner obvious to one of ordinary skill in the art. Applicant selects ALS from Squitieri et al., and treat it with pridopidine as 
The symptoms in claim 3, may be read from the patient’s medical record or by visual observation of the patient. The expected results are due to inherent property of pridopidine.   Under the US patent practice, inherent property is not a limitation of a product or a compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to use the conventional techniques of screening (diagnosis) and prognosis by Bassan et al., in the instant invention. See also Cudkowicz et al., Nature Med. 2011, 17(12), 1652-1656, on how to perform the conventional techniques in claims 4-9, 11-12.  It is not beyond ordinary skill to practice conventional technique of administering the drugs in combination therapy sequentially or simultaneously. Such are deemed inventions of reason not of creativity, KSR, supra.
Establishing dose (claim 16) is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 
It is well-known in the art that about 90 percent of ALS patients are sporadic (claim 2), Eykens, et al., Adv. in Genomics & Genetics (2015), Vol 5, pp 327-345. Therefore one of ordinary skill would have been motivated to claim treatment of sporadic ALS.  
Combination therapy (claims 19-23) allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
Claims 19-23, are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Pridopidine, the other drugs in the combination and using them for treating ALS were in the public domain prior to the time this application was filed.  While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
 Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 20,, of 16/789,564. Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant claims are written in terms of expected outcomes of the treatment. The expected results are due to inherent property of pridopidine.   Under the US patent practice, inherent property is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
The instant claims 4-9, 11-12, cite conventional techniques in ALS diagnosis and or prognosis. It is not beyond the ordinary skill of a scientist to use the conventional techniques of screening (diagnosis) and prognosis by Bassan et al., in the instant invention. See also Cudkowicz et al., Nature Med. 2011, 17(12), 1652-1656, on how to perform the conventional techniques.  Such are deemed inventions of reason not of creativity, KSR, supra.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shiao, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
July 12, 2021